Citation Nr: 0614271	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
PTSD.  

The Board notes that the December 2003 decision did not 
specifically address whether new and material evidence had 
been submitted to reopen the previously denied claim.  
However, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The RO denied entitlement to service connection for PTSD 
on the merits in a May 1991 decision, and denied reopening 
the claim in March 1999; those decisions became final in the 
absence of an appeal.

3.  Evidence received subsequent to the March 1999 decision 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims. 

4.  During service the veteran did not engage in combat with 
the enemy, and it is not shown by credible supporting 
evidence that a stressor, which might lead to PTSD, occurred 
during service.

CONCLUSIONS OF LAW

1.  The March 1999 decision in which the RO denied 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence having been submitted, the 
claim for entitlement to service connection for PTSD is 
reopened.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2004 Statement 
of the Case (SOC), and a June 2004 Supplemental Statement of 
the Case (SSOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, personnel records, and VA 
outpatient treatment reports and examination reports.  An 
additional request for service clinical records was also 
made, but no records were available.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions; 
service medical and personnel records; VA medical records and 
examination reports; and other various records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO denied service connection for PTSD on the merits in a 
May 1991 rating decision, and denied an attempt to reopen the 
claim in March 1999.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In the present case, the claim for PTSD was denied in May 
1991 due to the lack of a verified stressor of sufficient 
magnitude to cause PTSD.  That decision was based upon a 
review of service medical records, service personnel records, 
as well as various VA treatment records and examination 
reports, some of which included a diagnosis of PTSD.  The 
attempt to reopen the claim in January 1999 was denied in 
March 1999, because no new and material evidence had been 
submitted.  The veteran voiced no disagreement with either 
denial. Accordingly, the May 1991 and March 1999 decisions 
are final.

Evidence received since the time of the March 1999 decision 
consists of various statements from the veteran, an August 
2003 VA examination, and significant information regarding 
the veteran's reported stressor.  Such evidence is "new" in 
the sense that it was not previously of record, and some of 
the evidence is most certainly "material."  In that regard, 
the veteran provided more detailed information regarding his 
claimed in-service stressor, to include specific information 
regarding the death of Jacky Drury.  Under such 
circumstances, the Board is of the opinion that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for PTSD has been presented, and that 
the claim is, therefore, reopened.

The case does not end with the finding that new and material 
evidence has been submitted, however, and the Board will now 
consider the claim on the merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

In order to be considered a combat veteran, the evidence must 
show that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A statement that the 
veteran participated in a particular operation or campaign 
does not establish that the veteran engaged in combat, in 
that those terms encompass both combat and non-combat duties. 
VAOPGCPREC 12-99.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

The veteran maintains that while he was stationed in Vietnam 
with the 264th or 285th Transportation Unit he was setting up 
a radio antenna.  He reported that as he and soldier Drury 
were installing the antennae they hit a live electrical wire.  
He indicated that he burned his hands and the bottom of his 
feet.  He reported that soldier Drury was killed.  In May 
2003, the veteran submitted a report which revealed that 
soldier Drury was part of the 1st Logistical Command and died 
on February 6, 1970 in South Vietnam due to burns. 

The veteran's service medical records reveal that in October 
1969 he reported with complaints of anxiety because his 
position had changed and he did not enjoy typing.  Acute 
anxiety reaction was diagnosed.  The remainder of the 
veteran's service medical records is silent for treatment or 
findings for any chronic psychological disorders.  The 
veteran's service medical records are also silent for 
treatment or residuals of burns.  

The veteran's service personnel records reveal that he was in 
Vietnam from March 1969 to March 1970.  From March 25, 1969 
to March 31, 1969 he was a longshoreman with the 387th 
Transportation Company.  From March 31, 1969 to July 31, 1969 
he was a document clerk with the 387th Transportation 
Company.  From July 31, 1969 to September 20, 1969 he was a 
signalman with the 387th Transportation Company.  From 
September 20, 1969 to October 20, 1969 he was a cargo checker 
with the 264th Transportation Company.  From October 20, 1969 
to March 15, 1970 he was a cargo checker with the 285th 
Transportation Company.  He received the National Defense 
Service Medal, Vietnam Service Medal and Republic of Vietnam 
Campaign Medal with 60 device.  

The veteran claims service connection for PTSD as a result of 
stressors that he experienced in service.  Although his 
records show he served in Vietnam, that does not establish 
his specific participation in combat.  In this regard, the 
veteran's service personnel records show he served as a 
longshoreman, signalman, and cargo handler and he did not 
receive any combat medals or citations.  The evidence in the 
claims file also includes a photo of the veteran in uniform 
with a unit patch on his sleeve and a report of the meaning 
of several different patches.  These patches do not indicate 
that the veteran served in combat.  Therefore, his reported 
stressor must be corroborated by credible evidence.  

Although evidence surrounding the death of soldier Drury has 
been submitted by the veteran, the Board notes that soldier 
Drury was part of the 1st Logistical Command on the date of 
his death, February 6, 1970.  On February 6, 1970, the 
veteran's service personnel records reveal that he was 
stationed with the 285th Transportation Company, which was 
not shown on the unit flow chart submitted by the veteran or 
by other evidence to be part of the 1st Logistical Command.  
The Board has considered the fact that the veteran was 
stationed with the 264th Transportation Company, which was 
listed on the unit flow chart as part of the 1st Logistical 
Command.  However, such duty was in September and October 
1969.  There is no evidence establishing that he was attached 
to the 1st Logistical Command on February 6, 1970 when 
soldier Drury died.  Therefore, the claim for service 
connection for PTSD is not supported by corroborating 
evidence showing that any of the claimed stressors actually 
occurred.  

The Board notes that the veteran's post-service medical 
records include a diagnosis of PTSD in January 1991, May 2003 
and August 2003.  In May 2003, after the veteran reported his 
in-service stressor and symptoms of PTSD to a readjustment 
counseling therapist with the Vet Center, his symptoms were 
diagnosed as PTSD.  In August 2003 after the veteran reported 
his in-service stressor, the evaluating psychologist 
diagnosed the veteran's symptoms as PTSD, but qualified the 
diagnosis as assuming the information gathered in the 
veteran's claims file was factual and accurate and pending 
verification of the veteran's claimed stressor.  As noted 
above, the veteran's in-service stressor has not been 
verified or corroborated; therefore, in the absence of a 
verified stressor upon which the diagnosis of PTSD can be 
based, the claim of entitlement to service connection for 
PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


